Knowlton, C. J.
The first of these cases cannot be distinguished from Willworth v. Boston Elevated Railway, ante, 220, and the decision of the second depends upon the same facts. The plaintiff in the first case had ridden on the elevated railway ten or a dozen times before the accident, and, although the car was crowded and she said the passengers were rushing to get out, she testified that “ there was the same rush that would ordinarily occur in an elevated train.” The evidence on the part of both the plaintiff and the defendant tended to show that the greatest space between the car and the platform of the station was not more than three and five eighths inches. There was no evidence of negligence on the part of the defendant.

Exceptions overruled.